Title: To Thomas Jefferson from Charles Cotesworh Pinckney, 19 September 1790
From: Pinckney, Charles Cotesworth
To: Jefferson, Thomas



Sir
Charleston Sepr. 19. 1790.

The advantages which I am certain will accrue to my nephew Mr. Horry from being introduced at Paris under the sanction of a name so greatly and deservedly esteemed there, will not permitt me to be satisfied with returning you my thanks through Mr. Izard for the letters I received under cover from him, but oblige me to trespass still further on your goodness in requesting you to beleive that the favor you have done me I shall always look upon as a high obligation.
I have taken the liberty of having this letter handed to you by another of my nephews, Mr: Henry Middleton, the Grandson of Mr: Henry Middleton with whom you served in the first Congress, and the son of Mr: Arthur Middleton with whom I think you served in a subsequent Congress. He is now on his travels through the Northern and Middle States for his improvement. Though I have not the pleasure of being personally acquainted with you, I feel that in requesting you to notice an amiable youth just entering into life I need not be very solicitous in making an apology. I have the honour to be with great respect Your much obliged & most obedient humble Servt.

Charles Cotesworth Pinckney

